DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on July 23, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  the lined through non-patent literature citation fails to include a publication date as required by 37 CFR 1.98(b)(5).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Specification
The abstract of the disclosure is objected to because the abstract exceeds the maximum allowable length of 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An optical coupling member . . being configured to couple light into each of the fiber cores” in claims 1 and 5-15.
“An optical interrogation unit configured to transmit input light into an optical shape sensor . . .” in claims 10-13.

	With further regard to the above limitations, the terms “member” and “unit” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition phrase “configured to”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “optical coupling”, “optical interrogation”, and “shape reconstruction” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the OI marker reflection" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What OI marker reflection is being referred to here?  As there is no previous reference to an OI marker, or an OI marker reflection, previously in the claim, this causes the limitation to lack antecedent basis.
Further regarding the above mentioned limitation, it is unclear what is meant by “the OI marker”.  What is the OI marker?  Is it a specific element at the optical interface between the optical coupling member and the proximal optical fiber end?  Is it the entire optical interface?  Does it refer to some other aspect of the interface?
The term “higher” in claim 1 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, it is unclear what is meant by claiming that the OI marker reflection is “higher than a shape sensing signal from the sensor”.  Does this mean that the reflection is more intense than the shape sensing signal?  Is it brighter?  Is it higher in frequency?  Clarification is required as to what is meant by “higher than a shape sensing signal from the sensor”.

Claim 1 recites the limitation "the sensor" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What sensor is being referred to here?  Is it the optical shape sensor of the entire claim?  Is it a specific sensor or detector that senses the shape sensing signal itself?
Claims 2-13 are rejected for the same reasons by virtue of their dependency on at least claim 1, thereby containing all the limitations of the claims on which they depend.
Claim limitations “an optical interrogation unit” and “a shape reconstruction unit” as found in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding these limitations, as they are interpreted under 35 USC 112(f), the examiner turns to the specification to ascertain what structure performs the claimed function.  However, these units are only referred to in the specification using the language by which they are claimed – “an optical interrogation unit” (see Fig. 1 and pages 15-16 of the specification, for example) and “a shape reconstruction unit” (see Fig. 1 and page 22 of the specification, for example).  Therefore, it is unclear what structural feature, or structural features, make up each claimed unit.  Is the optical interrogation unit simply a light source?  Is it a light source and beam shaping 
Further regarding the shape reconstruction unit, if this element is a processor, further issues remain in that no algorithm appears to be disclosed as to how the shape reconstruction unit would perform the reconstruction.  While page 16 of the specification states that the SRU reconstructs a shape of the optical shape sensor “by calculation”, that calculation does not appear to be explicitly disclosed by the specification.  As a result, no algorithm appears to be disclosed for the shape construction unit to reconstruct a shape of the optical shape sensor from the optical response signals once the respective starting position for shape reconstruction is identified as is required for a computer implemented means-plus-function limitation in MPEP 2181 II.B.
Because these questions cannot be answered by the specification, there is no corresponding structure that is clearly linked to the claimed function, and the metes and bounds of the limitations cannot be ascertained by one having ordinary skill in the art.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 11-13 are rejected by virtue of their dependency on at least claim 10, thereby containing all the limitations of the claims on which they depend.	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 10, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for the optical interrogation unit and the shape reconstruction unit, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
	Claims 11-13 are rejected by virtue of their dependency on at least claim 10, thereby containing all the limitations of the claims on which they depend.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to computer program for per se, is a claim that is not directed to one of the four statutory categories of invention, and is therefore rejected as being directed to non-statutory subject matter. See Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program.
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Allowable Subject Matter
Claim 14 is allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of optical shape sensing, the method comprising, among other essential steps, identifying a respective peak of a reflection intensity distribution of input light reflected at the optical interface in the optical response signals, determining a shape reconstruction starting position for each of the fiber cores from the peaks, and reconstructing a 
	With further regard to the above claim, WO 2016/193051 to Van Putten et al. appears to disclose the optical shape sensor set forth by the claim.  Additionally, prior art such as CN 103328922 B to Ramachandran et al.; CN 107124867 A to He et al.; and US 2016/0231104 to Ramachandran et al. discloses reconstruction of an optical shape sensor’s shape by picking a starting point to use as a basis for the reconstruction.  However, this prior art, when taken either alone or in combination, fails to disclose or render obvious the specifics of the claimed method, particularly identifying a respective peak of a reflection intensity distribution of input light reflected at the optical interface in the optical response signals, determining a shape reconstruction starting position for each of the fiber cores from the peaks, in combination with the rest of the limitations of the above claim.
Conclusion
Regarding certain claims in this application, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Accordingly, because of the numerous 35 USC 112(b) rejections made on claim 1, examination of claims 1-13 under prior art is precluded at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0213432 to Flexman et al. discloses a design and method for optical shape .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 3, 2022